Support for rural development by the European Agricultural Fund for Rural Development (EAFRD) - Economic Recovery Programme: energy projects - Amendment of the Interinstitutional Agreement of 17 May 2006 (debate)
The next item is the joint debate on:
the report by Petya Stavreva on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EC) No 1698/2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) - C6-0051/2009 -,
the report by Eugenijus Maldeikis on behalf of the Committee on Industry, Research and Energy on the proposal for a regulation of the European Parliament and of the Council establishing a programme to aid economic recovery by granting Community financial assistance to projects in the field of energy - C6-0049/2009 - and
the report by Reimer Böge on behalf of the Committee on Budgets on the amended proposal for a decision of the European Parliament and of the Council amending the Interinstitutional Agreement of 17 May 2006 on budgetary discipline and sound financial management as regards the multiannual financial framework - C6-0508/2008 -.
rapporteur. - (BG) Today in the European Parliament we are initiating an important debate on the provision of additional resources from the European budget to rural areas in the Community to help them cope with the consequences of the economic crisis. We must mention that EUR 1.02 billion will support the European Union's agricultural sector during a difficult time. I believe that the Community's farmers and inhabitants will understand this important message in terms of providing financial resources for additional support.
The amount which each country will receive is intended for the development of broadband Internet and for meeting the new challenges which were defined in the regular review of the common agricultural policy for 2008. I believe that the investments in the Internet infrastructure, restructuring the dairy sector, renewable energy sources, protecting biodiversity and water resources are key to resolving a large proportion of the problems in these regions, providing alternative options to the people who live there.
In my report I am proposing that, in relation to the budget for the funds earmarked for 2009, an additional EUR 250 million should be provided for the budget line for rural development. As a result of this amendment, the total amount of resources available for 2009 would reach almost EUR 850 million. Due to the need to respond quickly to the current economic crisis, it would be a good idea, to start with, for the payments scheduled for 2010 and 2011 to be made in 2009.
I would like to emphasise the possibility of distributing the resources among Member States depending on their specific requirements. This flexibility will allow individual countries to use the financial resources according to the needs of their farmers and rural inhabitants.
In view of the restricted availability of credit during a financial crisis and taking into account the obstacles preventing the use of the funds from the rural area programmes, I think that this is a good opportunity for some of these resources to be earmarked for funds providing loans and credit guarantees. We can then really help people who want to implement projects but do not have the necessary start-up capital.
It is important for Member States to abide by the scheduled timeframes and to include additional activities in the rural development programmes, thereby allowing these funds to be used. The quicker the money gets to the farmers and regions, the greater the benefit from this financial assistance. Another important condition for the successful use of the resources is for every country to quickly provide regional and local bodies and potential beneficiaries with relevant, easily accessible information about new opportunities for projects under the reviewed rural development programmes.
I would like to emphasise how much of a pleasure it was for me to work on a report which highlights the active approach and support of Europe's institutions for the future of the Community's agricultural sector and rural areas. I have always believed that assistance is most valuable at the time when people most need it and, at the moment, rural areas need more resources for development and modernisation. This is the only way for us to halt migration, protect nature and guarantee employment and new jobs.
I would like to conclude by thanking my colleagues from the Committee on Agriculture and Rural Development who were involved in drafting the report, as well as the representatives from the European Commission and the Council for their helpful cooperation. I would also like to thank the sector organisations for the proposals they made. I call on you to support this report so that we can give new impetus to the development of the European Union's rural areas.
The Commission has presented an extremely important additional Economic Recovery Plan package in the area of energy projects, which is extremely important, because the economic crisis presents a challenge for European energy.
The package consists of three parts. The first of these is gas and electricity infrastructure and projects involving particularly important electricity and gas interconnections. We know that this is a very sensitive and old problem. Given the current crisis, the funding of interconnection projects would provide a great boost to the regional development of energy and inter-regional cooperation, and would strengthen the creation of a common European energy market.
The second part of the package is offshore wind-farm projects and the third part carbon capture and storage projects, which take into account the needs of climate change and renewable energy, as I believe that, faced with the economic crisis, the European energy sector must fundamentally reform its structure and systems. This would really be a very opportune moment to assess the current situation and reconsider many energy problems.
I think that this package, these three programmes, would significantly strengthen the European energy sector, would have an impact on other sectors, and would be of great help to economic recovery in Europe.
I believe that the 3.9 billion value of this package is a large sum, which would help to solve the particularly urgent problem of European energy security. Together with the consequences of the energy crisis and socio-economic consequences, there exists a great political risk that individual European countries will face gas supply problems. This risk remains high to this day.
The funding of interconnection projects would significantly strengthen Europe's position and would provide additional guarantees of supply. I would like to add that while debating this document, the European Parliament proposed that the following be included in the package.
Firstly, Parliament focused on the possible redistribution of financial resources not used for projects. As we propose to lay down very strict deadlines for the preparation and development of projects, we think that if any money should remain unused, it should be redistributed to projects which are designed for energy efficiency and renewable energy.
A trialogue took place in a very short period of time and we were able to reach an agreement with the Council. The Council considered Parliament's proposals and incorporated them into this package. I am very pleased about this and would like to thank the Council representatives, the Czech Presidency and Commissioner Piebalgs for their very close and fruitful cooperation. We really did manage to achieve a good outcome within a very short space of time.
rapporteur. - (DE) Mr President, ladies and gentlemen, as soon as agreement was reached on the 2009 budget the Commission presented a proposal on the revision of the MFF in order to finance trans-European energy networks and broadband infrastructure projects in the context of the European Economic Recovery Plan.
In retrospect we must say, first, that this has complicated proceedings, as we did not consider it right and appropriate that new proposals should be presented just a few days after agreement was reached on the budget and, second, that it would have been virtually impossible to reach agreement with the Council both on the food aid facility and on these elements of the economic stimulus package on completion of the 2009 budget. In the original proposal to provide five billion through a revised financial perspective split into two tranches - EUR 3.5 billion in 2009 and EUR 2.5 billion in 2010 - the Commission learned from the budget disaster of the proposal on the food aid facility. What the Commission presented on that occasion did not correspond to what had been agreed in the budget. This is clearly the case here too.
I welcome the fact that the Commission took up the suggestion from the Committee on Budgets, which we made in the first debate, to limit the review and to leave matters relating to rural areas and broadband and the modernisation of these structures in rural areas in heading 2 in the agriculture budget, and not to transfer them to heading 1a. This was a proper suggestion, which had come from this House, and which was acted upon.
In the second round we learned that it was the Council that initially said that the Commission could not present this proposal for the food aid facility and that it was in principle a review. The Council simply wanted to slink past the budgetary conditions and agreements. We correctly rectified this in the negotiations and in the trialogue of 2 April. I believe that we have taken the first correct step through our proposal to provide EUR 2.6 billion in a first step, to raise the ceiling for the year 2009 for commitment appropriations under subheading 1a by an amount of EUR 2 billion, to lower the ceiling of heading 2 by the same amount, and to provide EUR 600 million for rural development. We will endeavour to secure the remaining EUR 2.4 billion through a compensation at the conciliation of the 2010 and 2011 budgetary procedures by using all - and I quote, because it is important - 'by using all means foreseen in its legal framework and without prejudice to the financial envelopes of the co-decided programmes and the annual budgetary procedure'.
It was also important to us that commitments entered into should not be affected and curtailed across the headings. That is why the breakdown we decided on was what could be negotiated in this timeframe, because we all realised we had to push forward the subject of energy solidarity and the modernisation of infrastructures, including the health check measures, in this parliamentary term.
However, it is also clear that what we said in the plenary session of the European Parliament on 25 March regarding the review of the multiannual financial framework needs to be on the agenda even more urgently. We call on the Commission to take into consideration all these deliberations on flexibility and improved conduct of negotiations in the context of budgetary policy annually and multiannually during the deliberations on the review of the multiannual financial plan in the autumn. These annual negotiations with the Council about the same issues year in, year out that we get bogged down in because one side does not want to move are just a shambles, and they have to stop, because no one outside understands what is going on any more. We need more flexibility, more manoeuvrability in the multiannual budgetary procedure. The Commission is called upon to learn from these experiences from the last two to three years and present relevant proposals in the autumn. We expect nothing less!
Member of the Commission. - Mr President, the current economic downturn requires a stimulus also at EU level. This has been our common conviction since the crisis began last year.
In November 2008 the European Commission proposed a comprehensive European Economic Recovery Plan, which was endorsed by Heads of State and Government in December. Building on this, a 'five billion package' to inject immediate stimulus into the EU economy was proposed in January. The package directs that stimulus to key objectives, such as broadband development, energy security and low-carbon technologies.
The Commission very much welcomes the agreement found on the package, after difficult but constructive discussions, within a very tight timeframe.
I would like to thank Parliament for its support for our proposal, as well as its flexibility and sense of compromise shown in the course of interinstitutional discussions. This case shows that the EU is able to react quickly if a crisis requires an immediate response.
As regards the budget side - and now I am speaking on behalf of Vice-President Kallas - the Commission can accept the solution as now agreed by the three institutions, though its approach differs from our initial proposal of December 2008. We are confident that the projects will be implemented as scheduled.
I would also like to confirm that the Commission has taken good note of Parliament's expectations with regard to the budget review and the assessment of the functioning of the Interinstitutional Agreement. As you know, we are working on these issues and will come forward with our conclusions in the autumn or, at the latest, by the end of the year.
I will now turn to my subject: energy. The regulation on energy projects constitutes a significant tool to achieve two goals: responding to the key security issues and environmental challenges in the energy sector whilst at the same time contributing to the recovery of our economy. The package is also an example of solidarity within the European Union. In particular, the gas crises needed a quick response.
Never before has the European Union agreed to dedicate such a significant amount to key energy projects.
I know that some of you would have preferred to see more measures on renewables and energy efficiency projects in the package, but I believe that the compromise finally found on this subject is a good one. The Commission provides reassurance in a comprehensive declaration that it will reconsider the situation in 2010, referring expressly to the option of suggesting using uncommitted funds for measures in the area of energy efficiency and renewable energy sources. The declaration was sent to Parliament and will be published in the Official Journal, together with the regulation, so I will not read it out here.
I welcome the fact that the principle of proposing new projects, if we identify serious risks in implementing the current projects, is also referred to in the recitals and an article of the regulation.
In addition, I can assure you that we will swiftly go ahead with the many other initiatives in the area of renewable energy sources and energy efficiency, as they are referred to in our declaration.
After the successful and rapid conclusion of the legislative procedure, the Commission will focus on implementation of the package. I can tell you that, with respect to the energy projects, we intend to launch the call for proposals by the end of May, and I expect first decisions on support by the end of this year.
I would like to thank particularly the rapporteurs, Ms Stavreva, Mr Maldeikis and Mr Böge, for their engagement in finding a quick solution to this very important proposal.
Member of the Commission. - Mr President, I am only going to touch upon the part of this package which relates to rural development. First of all, like Mr Piebalgs, I would like to thank Parliament for its cooperation, especially the Committee on Agriculture and Rural Development. There has been a very good and constructive dialogue over the past month and it is obvious that your support in this issue is crucial for a successful outcome.
Legislation must be adopted as soon as possible so that this money can be invested in rural development in 2009 and the money can be spent as well, i.e. both programming and expenditure of the money.
The final compromise left us with a bit less money for rural development than we had wanted. We had initially wanted EUR 1.5 billion and we ended up with EUR 1.02 billion. The scope for investment in broadband in rural areas has been extended, and Member States will now have full flexibility in the choice between broadband and new challenges. I think this is quite a good idea, so you do not limit people that see special difficulties in the new challenges in some parts of the European Union.
The Commission also takes good note of the amendments. You request an extension of the scope of eligible broadband operations to soft measures such as training in ICT and investments in ICT-related services and facilities. I would like to point out that these investments and activities are already widely supported within both the structural funds and the rural development funding. Focus is put on broadband, because of the fact that it is considered to boost technological development and growth in the best possible way.
As regards promotion of the recovery package, the Commission agrees that this is needed, but it can be done within the existing tools already in our toolbox in rural development. The current policy framework also allows money to already be spent on projects in 2009.
We have also studied the proposal to already include in the financing the EUR 250 million which were added to the 2009 budget for rural development by Parliament in its final vote on the budget last year. However, this proposal was not part of the agreement on the financing of the recovery package reached in the trialogue discussions. In order to avoid any delay in the final adoption of this package, I believe we should take the opportunity to come back later this year when the rest of the financing of the recovery package has to be agreed.
As this is the last meeting here in the plenary before the elections to this Parliament, I would like to express my sincere thanks for your very good cooperation and exchanges of views - sometimes with lots of patriotism and with lots of dynamism, but it has been a pleasure. To those of you who are not running for re-election, I would like to say that it has been a pleasure working with you.
(Applause)
Thank you so much, Commissione Fischer Boel. It is very kind of you to mention this. It was and is always a pleasure to work with you and with your colleagues in the Commission. Of course, there are some differences, but with you and with Commissioner Piebalgs it has always been a pleasure, and I want to thank you very much on behalf of Parliament and also personally.
Mr President, ladies and gentlemen, during the trialogue of 2 April, an agreement was finally reached between Parliament and the Czech Presidency. As draftsman of the opinion of the Committee on Budgets, I am very pleased about this agreement, which has made it possible to continue with the legislative process for the recovery plan within the timeframe we had hoped for.
The financing methods for 2009 are very clear: of a total of EUR 3.98 billion, EUR 2 billion will be earmarked for energy by means of compensation under heading 2, 'Preservation and management of natural resources'. The remaining EUR 1.98 billion allocated to energy will be decided on as part of the budget procedure for 2010 and, if necessary, the conclusion will come with the budget procedure for 2011.
I feel it is important, however, that the compensatory mechanism applied to the various headings should not jeopardise the financial package for codecided programmes, or the annual budget procedure. I also consider that, in the light of the deficit that the current interinstitutional agreement has highlighted, we need to look more deeply into the subject in order to make this agreement more flexible and therefore more able to respond to further financial needs.
draftsman of the opinion of the Committee on Budgets. - (ES) Mr President, I am conveying the opinion of the Committee on Budgets, for which I was draftsman, on the proposal to amend the regulation on support for rural development by the European Agricultural Fund for Rural Development. The proposal forms part of the European Economic Recovery Plan.
The European Council held in late March 2009 proposed allocating EUR 3.98 billion to the energy sector and EUR 1.02 billion to the Rural Development Fund, in order to create new broadband infrastructure in the countryside, improve existing infrastructure and respond to new challenges: climate change, renewable energy, biodiversity and the restructuring of the dairy sector.
The Committee on Budgets unanimously decided that the reference amount indicated in the legislative proposal is compatible with the ceiling of heading 2 of the current multi-annual financial framework 2007-2013.
draftsman of the opinion of the Committee on Regional Development. - (BG) As draftsman of the opinion of the Committee on Regional Development, I would like to say how pleased I am with the final version of the European Energy Programme for Recovery. Parliament defended a strong position during the negotiations with the Council and obtained the best possible outcome for Europe's citizens.
The Energy Programme for Recovery is extremely important for the future of our European economies. The current economic and financial crisis is jeopardising various programmes in the area of energy security, which is detrimental to our future economic growth and success.
As a result of this, the correct approach is to grant additional financial incentives for projects in the energy sector which will help restore our economy and promote the security of energy supplies, and are also aimed at cutting greenhouse gas emissions.
This new programme will effectively strengthen energy security in my country, Bulgaria, too, thanks to the provision of funding for the Nabucco gas pipeline and our connection with the infrastructure networks in Greece and Romania. This will make us less vulnerable during crises similar to the one we had last winter.
Fellow Members, our European economies and our infrastructure depend on good access to energy. In this respect, the European Energy Programme for Recovery paves the way for a more effective and efficient energy infrastructure in Europe. This is why I would like to stress once again the need for a common European Union energy policy. Only together will we be able to achieve greater success and give our citizens the energy security which they deserve. I would like to end by congratulating the rapporteur for her fine work.
Madam President, ladies and gentlemen, the Committee on Regional Development has been called on by the Committee on Agriculture and Rural Development to give an opinion on the proposal for a Council regulation on support for rural development by the European Agricultural Fund for Rural Development (EAFRD), which has now reached the Chamber for debate within the context of the more general EUR 5 billion package.
The measure in question can be seen as a timely response by the Commission to the needs underpinning the decision, adopted by the Council on 11 and 12 December 2008, to approve a European economic recovery plan containing specific measures in many sectors of Community and national competence to tackle the economic and financial crisis that has involved the European markets since 2007.
In the rural development sector, the Commission measure proposes the introduction of appropriate updates to Council Regulation No 1698/2005 that are designed to implement the guidelines of the said European plan.
Taken as a whole, the Commission's proposal - which provides for a budget of EUR 1.5 billion to be made available to all the Member States through the European Fund for Rural Development, to develop access to broadband Internet in rural areas and to confront the new challenges identified in the medium-term common agricultural policy reform assessment, concluded in November 2008 - has the full support of the Committee on Regional Development, which feels that the suggested measures, if implemented quickly and in full, will certainly be able to help pick up the national economies and make consumers trust in the system again, while also effectively pursuing objectives of territorial and social convergence in regions of the Union. All of this is particularly true if the measures are combined with the need, expressed by the Council, to maximise spending opportunities during the early years.
In expressing its opinion, the committee did not limit itself to a simple evaluation of the measures proposed by the European Commission but decided to make its own proposal by including certain amendments in the text submitted to it. The main aspect that the Committee on Regional Development wished to highlight is that which refers to the need to increase transparency and information on results obtained during the period 20092011 and to provide appropriate instruments for coordinating actions funded by the EAFRD and the Structural Funds in relation to broadband Internet infrastructure.
It did this by asking the Commission to insert a section specifically devoted to the verification of the results obtained in relation to this activity within the annual monitoring report required for the European Agricultural Fund for Rural Development, in the form of a specific amendment introduced in the text of the proposed measure.
on behalf of the PPE-DE Group. - (SL) Tackling the financial and economic crisis is an important test of Europe's unity and solidarity. We have to demonstrate two things: firstly, that we are going to take concerted action and that we will be able to profit from it and, secondly, that we are capable of maintaining the strategic priorities which we have set over the past few years: that is, priorities facilitating a shift towards a knowledge-based society and an innovative society with low greenhouse gas emission levels.
I am pleased to see that Europe has responded to this challenge in a rapid and unified manner. We have spoken out against protectionism and established the internal market as one of Europe's important achievements, and one which also needs to be preserved at a time of crisis. In so doing, we have also managed to preserve our vision and to take action, without losing sight of our long-term challenges, which certainly include climate change, also.
Let me also briefly mention projects in the field of energy. In a relatively short space of time, we have secured additional financial resources which we intend to earmark for the future development of new, cleaner technologies and for the purpose of increasing a reliable energy supply. What is important here is that we include, within this package, technologies for carbon capture and storage, the promotion of offshore wind energy and interconnection of gas and electricity transmission networks.
However, I would draw your attention to the fact that, despite the number of good projects to which additional aid is to be allocated, some important projects are missing from this dossier. For this reason, I would ask that these projects be carefully monitored, that their implementation be supervised and that we also find additional funds with which to finance projects that promote efficient use of energy and other renewable energy sources.
Let me also add, in this context, that geothermal energy is certainly another major potential which remains untapped. I consider this to be one of our most important tasks for the very beginning of our next mandate.
on behalf of the PSE Group. - (DE) Madam President, ladies and gentlemen, it seems as though the peace of Christmas is upon us - everything is passing off so peacefully. Unfortunately, I have to add a sour note to the proceedings.
The Council, which is not represented here today, has taken months to revise and reconsider the proposals presented by the Commission and to come up with a solution in a situation where we have huge, rising unemployment. It is therefore not the fault of Parliament. In this case the people responsible for the budget were even ahead of us in the energy field. That certainly did not make our life very easy. Normally, they are the blockers. But then we tried to find a solution, and the Commissioner was very helpful, but the Council was obdurate.
Our concern - and this really ought to be self-evident - is that all the budget appropriations that cannot be disbursed should be allocated to projects to create jobs, especially in projects aimed at energy security, energy efficiency and energy conservation. This really ought to be self-evident. Were we to ask the citizens of Europe whether they would be in favour of allocating money that is not spent to this particular area, the vast majority would say yes. Only the Council has not yet acknowledged that this is actually what is needed. In this context, all of us - including the members of the new Parliament - should insist that this is exactly what is implemented.
I do not know whether Mr Piebalgs will still be a Commissioner and will still be responsible for this area, but I hope that the Commission is also of the opinion that we must ensure that all budget appropriations that cannot be disbursed are transferred in other areas to employment-related projects concerned with energy efficiency and energy security.
Finally, I would like to thank both Commissioners for their cooperation both personally and on behalf of my Group. Whether it was always a pleasure is another matter, but you were always prepared to engage in dialogue, and I hope you can say that of us too. We are in the middle of an election campaign but things are a bit calmer for you now. I do think, however, that you can live without us parliamentarians.
Madam President, ladies and gentlemen, the proposal we are discussing is part of a package of EUR 5 billion allocated to the European economic recovery plan, of which EUR 1 040 is earmarked for the construction and completion of infrastructures for broadband Internet coverage in rural areas and for development in relation to the new challenges brought to light by the health check on the common agricultural policy.
In order to respond to the current financial crisis, we must take action above all in rural areas using instruments designed to help these areas emerge from the structural isolation in which they find themselves. It is therefore crucial to guarantee the use of available Community funds, increasing their effectiveness and added value. In the field of rural development, every possible tactic must be adopted to ensure greater financial flexibility and efficiency.
I believe it is essential for the Commission to undertake to assist Member States in the adoption of national strategies and rural development programmes aimed at boosting employment. I am bound to say, however, that, according to the rules of the Rural Development Fund, broadband implementation projects are mainly managed by public administrations - provinces, municipalities and mountain communities - which are, however, unable to include VAT in their accounting. This does not happen with other programmes, with other regulations underpinning the Structural Funds, where such expenditure is considered eligible.
The economic crisis has simply accentuated the difficulties that were already present for these local authorities, and thus the incidence of VAT on budgets associated with the implementation of various works is so high that there is a risk of public authorities failing to invest and the unspent resources returning to the Community budget. Lastly, as far as the distribution of resources is concerned, I believe we must focus on the use of historical criteria, as proposed by the Commission.
Thank you, Madam President. I believe that the agreement that has been reached on support for the European Union's energy policy in the long term, providing incentives in the short term for the recovery of the economy, achieves both goals. The only exception, which cannot provide an economic return in the short term, is the funding of carbon capture and storage projects. However, this undoubtedly meets long-term energy policy challenges by increasing the competitiveness of the technologies of EU businesses on world markets, where alternative forms of energy will not be able to replace the burning of coal for the foreseeable future. I very much welcome the channelling of the majority of funding towards European energy network interconnection projects. I am pleased that significant resources have been allocated for the integration into European electricity networks of the Baltic States, which are the most isolated region in the EU. Although these investments do not bring about the full integration of the markets of the three Baltic States into European networks, nonetheless this is an important, strengthening factor that will promote energy supply security. I hope that this will serve as an incentive to the Baltic States to continue to make structural reforms to their energy systems, and to create market conditions that will improve the situation for energy consumers in that region. Thank you.
on behalf of the Verts/ALE Group. - Madam President, this is a sad day for the credibility of the European Union. The economic recovery package we will vote on is, in reality, a non-recovery plan which will produce almost no immediate economic stimulus. We have had months of sometimes intense negotiations with the EU Council. Unfortunately, rather than standing up to those governments like Germany, the Netherlands and the UK, which adopted a short-sighted 'I want my money back' approach, the majority of this House and the Commission have simply caved in to their demands.
This outcome is very bad and it could have been avoided. We could have built a real solidarity instrument, where the vast majority of the funds would have gone to those economies most in need: our friends in eastern Europe. We could have enhanced the economic effectiveness of this package by using innovative finance instruments, like loan guarantee funds and the public banks, or the European Investment Bank. This would have transformed the EUR 5 billion into EUR 50-80 billion in investment, which we need at this moment for the European economy. We could have focused our investments on those areas with immediate job creation, such as cities in Europe investigating in the renovation of buildings and public transport, or independent power companies investing in renewables, or our industries in Europe investing in eco-technologies. Instead, you have decided to concentrate the bulk of these EUR 5 billion on old-fashioned state aid to those least in need of cash: the big energy oligopolies in the UK, Germany and France.
Instead of sending a strong signal, we are sending a signal of a lack of political courage: spineless European institutions that have caved in to the whims of nationally blinkered governments.
Unfortunately, we have no brave and visionary Commission President. Unfortunately, the Liberals and the Socialists in this House were not ready to fight with the Greens to make this recovery package a real first step to a green new deal. Before change can happen in Europe we must change the President of the Commission. In order to make this change happen, we need to change the majorities in the European Parliament. 'Stop Barroso - go for a green new deal': this is more than ever the right slogan for the upcoming European elections.
With regard to the European Union's so-called 5 billion package for the European economic recovery plan, it is useful to recall the resolution adopted by this Parliament on the mid-term review of the 2007-2013 financial framework. That resolution states: that the own-resources ceiling represents 1.24% of EU GNI in payments and that this has effectively been below 1%; that every year significant margins are left below the ceiling set up by the multiannual financial framework, with over EUR 29 billion in payments in the last three years; and that huge margins exist between the multiannual financial framework ceiling and the ceiling of the EU own resources, with over EUR 176 billion from 2010 to 2013.
In view of this, we must ask ourselves: why is it that, faced with the worsening economic situation, we are not at least using the funds provided in the multiannual financial framework?
Why is the European Union opting to deduct EUR 2 billion from the agriculture margin, when thousands of farmers are facing ever greater difficulties?
Do farmers have a greater need for support to deal with increasing costs of production and falling prices to the producer, or for broadband Internet?
To ensure that this adjustment is neutral, from which other budget headings will almost EUR 2 billion be deducted? Will this amount be deducted from cohesion?
How will they go about distributing the nearly EUR 4 billion for projects in the area of energy and the nearly EUR 1 billion for - apparently - the promotion of broadband in rural areas? How will this unfair exchange be applied?
Where, finally, is the highly proclaimed solidarity across the European Union? Or will the mountain, in the end, once again turn out to be a molehill?
Madam President, ladies and gentlemen, wanting a recovery plan is a good intention. A Keynesian recovery is needed to respond to a cyclical downturn, but this crisis is structural. The tool, then, is inadequate.
Re-injecting funds into an unrestrained economy is just throwing money down the drain. In fact, boosting an economy without first having restored Community preference at our borders is like trying to warm a house when all the windows have to be left open. What happens is the boiler runs out and the heating bills go through the roof.
After these opening remarks, I have three comments to make. Firstly, an energy market is not relevant. In fact, in this area, competition does not reduce prices because these are determined by the costs of the means of production. We believe, therefore, that it is essential to invest in truly efficient energy sources, to avoid the trap of energy sources that are largely subsidised, such as wind power, and to opt for solar and nuclear energy.
Secondly, there is no efficiency in a single electricity market. Over a large distance, energy loss is proportionate to the distance travelled. The likelihood of breakdowns and outages grows with the geographical complexity of the network. Therefore, the interconnection of Europe's electricity network should get back to its primary purpose, which is to serve as a reciprocal backup resource at the borders and to allow energy swaps, but merely in the background. This work should be our priority.
Thirdly, as for the Podimata report, which relates to the current report, we recommend that we not only take into account the energy needed to operate a product, but also consider information on the amount of energy needed to manufacture that product.
The communication of this information to consumers will enhance the standing of those products with high added-value and low energy requirements. The inclusion of this information will give a much-needed competitive advantage to our economies, which are under too great a threat of unfair global competition.
- (SK) Mr President, ladies and gentlemen, in my opinion the European Parliament and the Council have taken some extraordinary but effective decisions in transferring EUR 5 billion of unused resources from 2008 to 2009 for a stimulation package to mitigate the effects of the financial crisis, along with the sum of EUR 4 billion to resolve some of the bottlenecks in the European energy network. On the other hand, Mr Turmes's speech was true in many respects, particularly concerning fund management.
I consider it important for Member State governments to respond flexibly and for all of the resources allocated for the years 2009-2010 to be spent and to be spent effectively, as far as possible. The crisis situation in gas supplies at the beginning of the year after the dispute between Russia and Ukraine showed how vulnerable a significant part of Europe is in critical situations. The measures implemented and financed from this package should therefore help prevent a repeat of this crisis.
(DE) Madam President, Commissioners, ladies and gentlemen, I would first of all like to thank Mrs Stavreva for her excellent report. It is absolutely crucial that this economic programme, which we have adopted in its entirety today, is also available in rural areas. Broadband is an indispensable means of communication for rural areas, especially in Austria, for new and modern jobs and for rapid information delivery. It should not be overlooked that more than 50% of the population of the European Union lives in rural areas.
Ladies and gentlemen, I am coming to the end of my political career. I would like to extend my sincerest thanks to all my colleagues, the Commission and all the institutions of the European Union, especially officials and staff, for their help and support. It has been a pleasure to work with you all. Finally I would like to thank the interpreters who had to interpret my Austrian German.
I am convinced that it must continue to be absolutely clear that the common agricultural policy, with its two pillars, is essential for the society of the European Union. Farmers are naturally aware of their responsibility towards society. But I also expect the society of the European Union to be aware of its responsibility towards all those who safeguard its resources. With this in mind, I wish the European Union all the best for the future.
(Applause)
(HU) Commissioner, ladies and gentlemen. I would like to begin by thanking Mrs Stavreva for her cooperation and to congratulate her for her excellent work which received the unanimous support of the Committee on Agriculture and Rural Development.
Following the debate held in the Council, we have EUR 1.02 billion available to us to alleviate the painful impact of the crisis on rural areas. We have successfully reached a situation where the money can be used in a much more flexible way compared to the original proposal, within a suitably broad framework, to develop broadband Internet access in rural areas and to tackle the new challenges defined during the review of the common agricultural policy.
Member States' rural development plans must be reviewed as quickly as possible so that the amounts now specified can be made available as soon as possible. This is perhaps the most important aspect for the rural population as with the help of these developments, new jobs, new training courses and new markets may become accessible, resulting at the same time in a reduction in costs and the deployment of new innovative technologies.
The rural population are the most vulnerable victims of the economic crisis. In fact, looking at the future, it can be said that there is also the risk of further territorial and economic exclusion, extending beyond the economic crisis. Even before the crisis broke, a large number of Member States had to face continual decline in rural areas. Our responsibility is to devise and implement as soon as possible the necessary measures aimed at safeguarding our rural values.
Fellow Members, given that my party is not expected to do well enough in the elections for me to continue working for the next five years among you, I would therefore also like to thank you for the excellent cooperation which I have enjoyed in this House. As a young politician, I can only wish every young politician the chance to learn in such an excellent organisation how European politics works.
(SV) Madam President, there are three crises in the world and in Europe right now: the financial crisis, the consequent job crisis and the climate crisis. Packages of measures should be directed at finding solutions to all three crises, but I find it difficult to see that this is case with this package. Marilyn Monroe once said 'lead me not into temptation, I can find it myself'. This is how the governments of the Member States seem to have acted with regard to using the money that we have jointly been able to release for this economy package. It can be greatly criticised for dealing with the old type of energy and, in particular, in terms of the time factor. The measures contained in the package lie so far in the future that they are more likely to create jobs during the next recession than this one. Our intention was to try to get new technology and new ideas in place as well as measures for creating jobs now during this recession in Europe. We will therefore (hopefully, if we are re-elected) continue to monitor what the Commission promised via Commissioner Piebalgs, namely proper, reliable monitoring of the implementation and supervision.
Finally, Madam President, I would like to thank Commissioner Fischer Boel for the extremely constructive work that she has done and Commissioner Piebalgs, who has worked very closely with the Committee on Industry, Research and Energy and who has personally been extremely important as far as the energy package and the climate package are concerned and in terms of what we have achieved in this area over the last five years. I would like to thank the rapporteur, who has done a good job, and my fellow Members. Finally, I really think that we should discontinue the European Parliament's work in Strasbourg and meet in a single location in future.
(PL) Madam President, support for rural areas is a very important activity, irrespective of what form it takes. All the more so, when that support comes in the form of the introduction of new technologies on a massive scale to rural areas. However, the order of priorities raises doubts in my mind. What is more important at the moment for the development of urban areas - broadband Internet, further modernisation and development of the transport infrastructure, or measures connected with increasing jobs in rural areas, especially during the crisis?
For me it is obvious that the money needed for the introduction of broadband Internet and tackling climate change in rural areas will be provided mainly to the enterprises and firms which carry out this work, and not farmers or residents of rural areas. Perhaps this money should have been designated for reducing the disproportion in subsidies for medium-sized farms, especially in the new Member States? The European Union is currently giving farmers broadband Internet at huge cost instead of meeting more important needs, such as bringing farms, and not farming concerns, to a higher level.
(EL) Madam President, the aim of the EUR 5 billion economic recovery programme is to take advantage of the capitalist crisis and help capital to achieve its objectives by promoting capitalist restructurings in strategic sectors, such as energy and electronic communications.
Broadband internet and networks are necessary for the development of rural areas, but they are not a priority. When the income of owners of small and medium-sized farms is constantly shrinking and they face the threat of eviction from their land and unemployment, when the economy of entire areas is in crisis due to the CAP and the dictats of the WTO, it is not the development of networks that will contribute to rural development; it is a mockery at the expense of poor farmers. EUR 1.5 billion has basically been earmarked for the development of electronic communications companies, not for farming and rural development.
Exactly the same applies to the EUR 3.5 billion earmarked for the completion of an integrated electricity network and the completion of the single electricity market, facilitating the privatisations, mergers and takeovers promoted by the third liberalisation package and carbon capture and storage, that extortionately expensive and non-environmentally friendly plan designed to increase the profits of and allow continuing pollution by production units.
The workers and farmers understand that these measures are being taken in order to strengthen capital and the monopolies, which is why they are rejecting them and fighting them and demanding that grassroots changes be satisfied so that they do not become the beasts of burden of the crisis.
(DE) Madam President, ladies and gentlemen, it is true to say that the European Union is trying to make its own contribution in this major financial and economic crisis. It is also true to say that, with regard to promoting broadband in rural areas, it should be entitled to make a real contribution to ensuring that the digital segregation of society is overcome and that more people have the opportunity to take part in it and to strengthen internal cohesion in the European Union.
However, as a budgetary politician, I would like to point out that, although the announcement of such a programme will have public impact, it is not clear where the money will actually come from. It is, to some extent, dubious. I cannot endorse it, and if the Council takes such decisions, and if the Commission, through Mr Barroso, comes up with something like that, one must seriously ensure that it is clear where the money is coming from. That is the only really convincing form of politics that we can present to our citizens. At the moment the money is unfortunately not there. Member States must once again take a stand so that we can really make it clear that this is a contribution to a better structural policy and to more solidarity in Europe. Then we must make a joint contribution so that it can actually become a reality.
(DE) Madam President, although the European Union has introduced subsidies for rural development, at the same time the rural depopulation caused by the conditions imposed by Maastricht has encouraged unbridled enthusiasm for liberalisation and the accompanying dismantling of rural infrastructures.
Following the demise of Chrysler and the closing of police stations and schools, thanks to deregulation decreed by the EU the post offices will also soon be closing. The Commission is quite clearly planning to administer further euthanasia. Should the eligibility criteria of below average economic power and rural depopulation cease to apply from 2014 this could be the kiss of death for many disadvantaged areas. This, in my opinion, is an assault on all rural areas, which we should not let pass. We need equivalent living conditions in towns and cities and in the country. Otherwise not only individual areas but also entire valleys in Europe will soon be deserted.
Cutting subsidies is certainly the wrong approach if we wish to safeguard vital rural areas and lower middleclass structures. However, rural areas cannot be kept alive through agricultural subsidies alone. The demise of farming in recent years shows this more clearly than ever. Subsidies for disadvantaged areas must not be cut but increased. Small, medium-sized and organic farms must survive and food sovereignty should be maintained. If the EU cannot soon be dissuaded from promoting primarily intensive stock-rearing and large landowners - like the British Queen for example - then it is high time that agriculture was renationalised or, at the very least, party renationalised.
Madam President, can I thank the Commissioner very much for presenting this to us this morning, and thank Ms Stavreva very much for her report.
It is very important that we deal with this 'five billion' package. Can I say quite bluntly to the Commission that, when they embark upon a five billion package in future, they should probably get a little more agreement out of the Council before we get this far. I understand it is not always easy to get the Council to agree to the money but we do need to know whether this money is going to be forthcoming in the end. I suspect it probably will be and I think it can actually be put to very good use.
There is no doubt that agriculture is very important to the countryside but there are also many other businesses out there. Especially when it comes to smaller farms, you do need another income. Broadband in particular means that lots of small businesses can be developed in the rural areas. Once broadband is available, the connections can be very good in some of the most rural areas we have in the European Union. Broadband could also be essential to help businesses go forward in agriculture, tourism and all those businesses that are linked to the Internet.
At this time of a real recession in the European Union this is a stimulation package that - if we can get the money out to the right areas and if we can get it out in time - will make a real difference because we need to stimulate business. Agriculture is important but other businesses are also important to the rural area and this package can help.
So I wish the Commission well with the whole project. I hope that you get the money but - as I said - I think in future we probably need to go about it in a much more uniform way.
(FR) Madam President, in November 2008, the Commission presented a recovery plan that was not up to the job, either in volume or in content. Six months on, it has to be acknowledged that the implementation of this recovery plan is almost non-existent, and I want to find out what is happening with these EUR 30 billion of recovery funds.
What has happened to the EUR 15 billion announced via new actions and entrusted to the EIB? How can one reconcile a announced stimulus of EUR 7 billion through the Structural Funds and the Cohesion Fund with an announced structural budget under-spend of EUR 10 billion in 2009?
Finally, as for the EUR 5 billion that we are discussing today, I would like to make four observations. Despite the pressure from the European Parliament, the Council of Finance Ministers was unable to release the EUR 5 billion for 2009, providing only EUR 2.6 billion.
We are by no means sure, therefore, that the Council will be able to find the EUR 2.4 billion missing for 2010. Parliament is ready to find any possible solutions through regulatory means. However, the other political priorities must not, under any circumstances, be called into question. That will not be permitted by Parliament. We cannot accept re-deployment; that is a red line that we will not cross.
It will be difficult to find these EUR 2.4 billion because, with the presentation of the Commission's PDB, we know that a maximum of EUR 1.7 billion will be available. Moreover, the Council still has to agree to release these margins. It is therefore important, in any case, that, in the name of short-term budgetary orthodoxy and of a legal approach to budget regulation, the many Member States no longer be able to stop this entire recovery plan.
A strong budget needs to be maintained for the future of the Union, and we can see - and this is my fourth observation - that the size of and the manner in which the latest financial perspectives were negotiated and accepted puts Europe's future at a great disadvantage.
(NL) Madam President, listening to this debate, I get the feeling that most of us are satisfied but, nonetheless, I am under the strong impression that this is a meagre package. I think the paramount concern here was saving the faces of President Barroso and the Commission. The measures put forward will undoubtedly be useful, but the funding still remains insecure.
Although the agricultural budget needs to take into account unforeseen situations, even in the case of a surplus, I have some objections to it perpetually being used as a cash cow to cover any unforeseen event. I am of the opinion that the Commission and the European Union have failed to learn much from the outbreaks of infectious animal diseases which have occurred in the past. If they were to occur again, we would have to finance them from the agricultural budget.
What I would like to know is: what are we giving priority to? Funding the measures proposed for combating animal diseases or funding this package, which still needs to be tidied up? There is a major uncertainty there that continues to remain, but I understand that income support will always be available, in any event, and that does put my mind at ease.
As far as the actual measures are concerned, they vary from Member State to Member State, but they are useful, without a doubt. I, too, am in favour of energy security and I think that anything we do in that respect will be useful.
In conclusion, I would like to congratulate the two commissioners on the work they have done and Mrs Fischer Boel, in particular, with whom I have enjoyed very close cooperation over the past five years.
(LV) Ladies and gentlemen, an initiative of EUR 5 billion in total is a good basis both for the further development of the European Union's common energy policy and for rural development in the long term. The reinforcement of internal networks is also important, as is the establishment of interconnections, forming single networks. In my view, greater emphasis should be placed on energy efficiency and diversification, by creating real incentives for the use of offshore wind energy, geothermal power and other renewable energy resources. The Member States' plans, including those of the large states, such as Germany, France and the United Kingdom, must be developed in accordance with the European Union's common energy policy. For those states particularly badly affected by the economic crisis, a cofinancing ceiling of 50% ought to be laid down. Genuine support must be given to local and regional initiatives aiming to introduce renewable energy and to encourage its use. With regard to rural development, more attention must be paid to the real situation than to historic indicators. There is talk not only of the introduction of broadband, but also, for instance, of the development of rural roads. Resources from the European Agricultural Fund for Rural Development ought to be made particularly accessible for the economically weaker Member States. Thank you.
(DE) Madam President, Commissioners, this Economic Recovery Plan is no masterpiece. Above all, there is not much left over for rural areas. It also entails a transfer of funds from the agricultural budget to rural development. Commissioner, it does not lead to independent rural development for rural areas but once again follows a balancing logic.
Above all, it is left to the discretion of the Member States to create compensation programmes. In Germany, this affects the milk fund. A loss of 15 cents per kilo of milk means a shortfall of EUR 4.2 billion for German milk farmers alone. Now, a compensation is to be created with EUR 100 million. Commissioner, let me be clear about this. This is just peanuts, not an economic recovery plan!
(RO) I would first of all like to congratulate Mrs Stavreva for the quality of the report which she presented to us today.
I support the amendments proposed by the rapporteur, such as making available EUR 250 million for activities related to tackling the new challenges, even though, as the Commissioner herself said, we will need to revisit this. Given the need for a rapid response to the current economic crisis, it would be helpful, as we are all well aware, for payments to be provided which can be made already during the 2009 budget year. This approach actually reflects the conclusions reached by the Presidency of the European Council on 12 December 2008.
One significant aspect of the current economic crisis is the reduction in the general resources available and in loans, along with stricter conditions being imposed for obtaining credit from banks. As a result, I support the rapporteur's suggestion for Member States to have the opportunity to use funds made available through loans and credit guarantees, which would allow the relevant parties in rural areas to make investments during these difficult times.
Given how widely dispersed the population is and the high costs in some rural communities, not all citizens would have personal access to the broadband infrastructure. In my opinion, therefore, in addition to the infrastructure operations being proposed, Member States should have the opportunity to support public Internet access points in rural communities, such as those in public libraries and town halls.
Consequently, I agree on specific information being made available to the general public and the local authorities responsible for implementing these new measures. In order to ensure the most effective use of the resources available and to give a considerable boost to the development of broadband Internet access in rural areas, I think that the current differences between Member States in terms of broadband coverage should be used as a guide for making differentiations when allocating these funds.
(DE) Madam President, ladies and gentlemen, we are less than two hours away from the final decision on the European Economic Recovery Plan. It has taken us five months - needless to say because of sophistry in the Council - five months to come to a decision on the package now before us.
Had we taken the title of this package at all seriously, we would have had to be much quicker. The package in itself is fine; there is no question about that. However, I very much doubt whether it can really bring about Europe's economic recovery in the current crisis. Can the designated money flow into the designated projects within the designated time?
It is a good thing that the Members of the Committee on Industry, Research and Energy also had their doubts and negotiated a declaration from the Commission not to put leftovers into energy efficiency. There is a chance therefore that the EUR 2.6 billion to be decided on will be used reasonably. But will we also manage to agree on the EUR 2.4 billion deficit in the EUR 5 billion Recovery Plan with the Council in the autumn?
EUR 5 billion over two years are an expression of European solidarity. That is all well and good. However, more effective help for the entire European economy comes from a common regional and structural political framework: EUR 38 billion - this year alone! These resources are the driving force behind the European economy.
(LV) Madam President, Commissioners, the compromise on not giving this EUR 5 billion back to the donor states but using it for rural development projects in energy and broadband has the following important political message. It shows that even at a time of crisis European solidarity has not completely disappeared. I understand what a few of my fellow Members have said, about most of the money having simply gone back to those states and their energy projects, but I believe that in this proposal the solidarity principle is evident. I also think that the initiation of a long-term project in the energy sphere, like the connection of the Baltic States to the Nordic electricity networks, also sends the right signal, for it is rather up to the Member States themselves to resolve issues to overcome the short-term crisis, taking into account their specific situations. Another point on which we must, in my view, be very careful is that these short deadlines for the introduction of the project may lead to great bitterness if the projects contained in this proposal are not completed. On this point, we must all act jointly in a very responsible manner. Thank you.
(NL) Madam President, this is the third year of our financial perspectives and it is also the third year that we have gathered here to talk about their intermediate adjustment. In 2007 we had Galileo, which was fairly easy to explain. In 2008 we had the EUR 1 billion Food Facility, when we had to use every trick in the book to secure funding because it had to be funded within the limits of the existing categories even though there was little space left to accommodate it. Now we are talking about an economic stimulus package, which is certainly a welcome contribution to national efforts in this field and which will hopefully be a stimulus for energy and broadband projects in the northern part of my country.
However, once again, I feel obliged to express two reservations in this regard. I am glad to see that we are sticking to the rules and actually adjusting financial perspectives, but we have had to resort to jiggery-pokery again in order to make an appeal for the 2010, and possibly 2011, budgets. Naturally, it is good to know that this will not affect the codecision programmes, but what about agriculture, which we know still does not fall under codecision? What will happen, if, as has already been suggested, another animal disease breaks out or if we experience a serious market crisis and we still need this funding for agriculture? Can the Commission reassure us that it will not shirk these responsibilities?
My second reservation is that we have to be able to monitor the spending on which we, as a whole, decide. A fortnight ago, my delegation opposed the granting of discharge for the 2007 budget because of problems involving oversight and financial responsibility. What this package must not result in, in any case, is deterioration of responsibility and oversight. As the British would say, 'the proof of the pudding is in the eating', and I think that this plan will only be a success if we meet all the conditions.
I know that my speaking time is over, but I would like to take another three seconds to thank the Commissioner for spending many late evenings here with us, discussing things after debates on agriculture had finished. So thank you, Commissioner, for your accessibility and cooperation.
(EL) Madam President, the report and the initiative in general which we are debating today is necessary, but I am afraid that it is of dubious efficacy. It is more of a shot in the arm than a therapy. Europe had to do something, because this is a serious crisis and it had to do something, but I think that this is not up to the challenge. Firstly, it is not much money for the crisis we are going through and there is no guarantee that it will reach those who need it most. Both energy and broadband Internet are important sectors, but we cannot be sure that they are the top priority sectors and, more importantly, the sectors that will generate the additional jobs and growth that we need.
Secondly, as all my fellow Members have said, we still do not know if, when and where a large part, almost half of the money, some 2.4 billion, will come from. The other day we were talking in the Committee on Budgets to Commissioner Kallas, who is unable at present to give us an answer as to where the appropriations will come from.
Thirdly and perhaps most importantly, we are providing solutions which will not help us to address the problems in the long term. It is no solution to keep taking the money left over from agricultural policy; it is no solution to shift the balances underground between agricultural and regional policy and the Union's other needs. Europe needs a global plan in the face of the crisis, which it does not appear to have at present. I am afraid that this opportunity has been lost for the European Union and I am afraid that it has been lost mainly by the Commission itself.
(ES) Madam President, Commissioners, President-in-Office of the Council (wherever he may be, because he is not here), in this House words are important: calling EUR 5 billion a 'European economic recovery plan' is a flash of humour by the European Commission, but it has nothing to do with reality; it is a simple budget diversion, which is modest, of limited scope and with limited effects.
However, we should welcome it, not so much because of the funding allocation, but for what it means in political and budgetary terms: it means, firstly, an acknowledgement that the current financial framework that we adopted for the 2007-2013 period does not have appropriate instruments with which to tackle a situation of economic crisis. In order to find EUR 5 billion it has been necessary, as Reimer Böge said, to force a way through the budget procedures, to strain the interinstitutional agreement and for the three institutions to work for six months; and all this, as has been said many times, in order to leave half the funding subject to the hazard of another conciliation procedure.
It is also a strange way of protecting Community agriculture. Let us make no mistake: what it comes down to is that extra money from the common agricultural policy is funding the inadequate allocations of other categories of expenditure. This is a direct consequence of the mistakes made in negotiating the financial framework. We will see what the results are when we have to negotiate the next agricultural agreement in 2013.
I therefore welcome this package's aims, but I hope that we will not in the future be forced to repent the means that we have used.
Mr President, our citizens expect us to provide real help for them in these troubled times. The European economic recovery measures before us constitute an important package, and I applaud the strong emphasis on green jobs and technologies that will help reduce our carbon emissions and promote energy security.
I am also, naturally, very pleased that my own country will be receiving up to EUR 500 million of financing to promote offshore wind energy and carbon capture and storage projects. However, it is clear that the overall package proposed is lacking in both size and ambition. I would like to see more emphasis placed on youth unemployment. We need to give the younger generation hope for the future. Nevertheless, what we have here on the table today is, without doubt, better than doing nothing at all. Labour MEPs will therefore support these measures, although we are clear that a new economic recovery plan is needed.
I hope the Conservative MEPs present will also vote to support these measures in defiance of the 'do nothing' approach of their isolationist leader, David Cameron, who has consistently opposed Labour measures in the UK, which offer real help to those worst hit.
- (CS) Madam President, ladies and gentlemen, European countries are adopting bailout packages worth billions to save their financial institutions and industrial sectors. The European Union as a whole is also seeking to invest in the European economy. The debated proposal to support economic recovery through Community financial assistance for projects in the energy sector is part of a European economic recovery plan which envisages allocating an overall sum of EUR 30 billion. This EUR 5 billion plan for public investments is aimed primarily at energy infrastructure, high-speed Internet access, and agricultural restructuring. It should be understood that European diplomats spent several weeks debating the specific shape of the package. The presidency, led by the Czech Republic and the Commission, has made a responsible attempt through this package to respond - among other tasks - to the gas crisis, and in so doing to defuse some sensitive issues, particularly in Central and Eastern Europe. The fact is that some of the issues remain unresolved. Some Member States that are slower in drawing down EU funds may pay the price of failing to prepare all of their projects by next year. Doubts also persist as regards financing the package. However, in my opinion, these facts do not justify us rejecting this hard-won compromise. Rejection may eventually cause not only a shortage of money for energy-saving projects, but also a lack of funds to ensure reliable supplies of gas to our homes. And voters would surely count that against us come the next gas crisis.
(EL) Madam President, today's debate is defined by two important parameters. Firstly, by the incontrovertible need for us to do more in Europe for electricity interconnection and broadband Internet. Secondly, today's debate indirectly raises the very important question of the present and the future of agricultural spending under the Community budget.
The positive message, of course, is that Europe is using the Community budget as a tool against the crisis. That is positive and we must hold on to it. The five billion is not much, but our systemic method of using the Community budget as a tool to fight new problems is the right method and that was precisely why the Heads of State and Government approved it at the recent summit, where they upheld this approach. However, we must be careful. If this systemic method leads us to the simplistic deductive reasoning that agriculture will always have unused appropriations to pay for new requirements and from that we conclude, in the run-up to the important debates on the future of agriculture after 2013, that agriculture already has more than it needs, that would be a huge strategic mistake for Europe. In other words, we should not consider that we need to go 'lower' in agriculture, because the budget proved that, up to 2013, we always had money, which we took from for Galileo, for energy and for broadband Internet.
Farming needs resources and it will still need resources after 2013. At the same time, we must clarify something in the European Union which is self-evident: new priorities will always need new resources.
- (DE) Madam President, Mr Graefe zu Baringdorf, the 'peanuts' have meant that, in my small village of 450 inhabitants, it has been full steam ahead with work on bridging the broadband gap. I believe that, in three to four months' time at the latest, we will have it.
Mrs Stavreva, thank you very much for your report. It is very good.
Ladies and gentlemen, I have been able to work in this lofty Chamber on the development of agriculture for 15 years, helping to shape it, irrespective of farm size and legal form. The time has now come for me to do something else. I would like to thank all my fellow Members, officials, Mr Piebalgs and, in particular, you, Mrs Fischer Boel.
(BG) I would first of all like to thank the rapporteur, Mr Maldeikis, and emphasise the importance of the projects linked to energy security. They will create proper conditions for greater solidarity between Member States through the diversification of gas supply sources and the actual suppliers.
I would like to mention that after the negotiations, my country, which was hardest hit by the energy crisis at the start of the year, received some resources and connections were established with the systems in Greece and Turkey. The resources earmarked for Nabucco and the reverse supply of gas will also contribute to security in south-eastern Europe.
I think that these measures from the Commission and these proposals are just the start of devising an energy security policy. I am expecting a strategy for improving the gas supply directive, as well as a draft common energy policy to be proposed in the very near future.
(LT) I would like to talk about the macroeconomic impact of this package. We often say that we need to solve the banking problems and give the banks more liquidity, more funds. This package is important because it boosts our common market's liquidity. As capital circulates among countries because of the crisis - a natural process in economic development - in many countries companies have ceased operating because of a shortage of funds.
Such a package is needed not as some sort of subsidy or aid. It is needed to sustain our united European market, our integration, which we have built up over many years.
- (DE) Madam President, ladies and gentlemen, first I would like to thank Commissioner Fischer Boel and Commissioner Piebalgs. This is a good sign: agriculture and energy side by side, working together. The same is true of Mr Schierhuber and Mr Karas, Members of Parliament, who are putting themselves on the line, so to speak, for small and medium-sized farms. This is a good sign. This debate about the EUR 5 billion shows that we have the right agenda and that we have to strengthen purchasing power in rural areas. In a time of economic and financial crisis in particular, our challenge is, as a matter of priority, not to send the money we need for energy to the Russia oligarchies and oil magnates, but to keep it in Europe and strengthen rural areas here.
I should like to express my congratulations on this initiative and am particularly pleased that we can adopt it today.
(RO) I too would like to congratulate our rapporteurs. This document is important as the interconnection of the energy infrastructure must be a priority.
However, I think that more must be invested in modernising the infrastructure for producing and transporting electrical energy. I say this, bearing in mind the power outage a few years ago, which affected many European states. I do think, however, that the Nabucco project must be allocated a larger amount of money. It is good, nevertheless, that the importance of this project is being recognised once again through this document.
With regard to energy efficiency in buildings, compared to the communication from the Commission in October in which EUR 5 billion was earmarked for this area, we do not find anything about resources in this document. We have this provision linked to intelligent cities, but the resources will only be able to be used if there are unspent resources left over. I think that this situation is unacceptable because jobs need to be created and this sector has huge potential.
Member of the Commission. - Madam President, I see broad support for our proposal and I think it is very important to remember where we were at the beginning of this Parliament.
We have more or less 27 national energy policies and 27 markets with different states of liberalisation. Cooperation between Member States on energy issues has been rather complicated. We provided for the very important common drivers, namely the energy and climate change package and strengthening the European dimension of the European internal energy market. But the issue of where the money comes from was always there and until now we really have not dedicated substantial sums of money to energy. Due to the financial crisis we are clearly facing delays in a lot of energy- and capital-intensive projects. Additionally, the gas crisis at the beginning of the year again reminded us how vulnerable Europe is with regard to its energy supplies and how badly we are interconnected, making it hard to use the scale and scope of the European Union. The lion's share of this package actually goes to this much needed interconnection.
Mr Paparizov mentioned Bulgaria. If Bulgaria were to have three additional interconnections there would be less suffering in Bulgaria, and it does not cost a lot of money. The question is why it was not developed. There are many factors. Interconnection is not just developed by one Member State: you need at least two for this. You also need companies to deal with this. This package also actually provides for political drivers. The Baltic States talked a lot about cooperation and interconnections with the Nordic market but, until the formulation of this package, we had somehow stopped short of real development on Baltic interconnection. A recent meeting of Baltic prime ministers and the decisions taken there are so vitally important that the Baltic countries will no longer be an energy island.
I believe the package provides exactly what the Parliament is looking for to achieve three goals: security of supply, sustainability and EU competitiveness. So I would ask the Members of this House to support this proposal, because it really is a significant change in European energy policy.
Member of the Commission. - Madam President, I have listened carefully to the many positive, constructive remarks in the discussion here today.
First of all, as some of you have said, we have to make it very clear that we will not be facing a situation where there will be absolutely no margin in the agricultural budget. We have a surplus because we have not had extraordinary expenditures - we have had very low costs on intervention and a very low cost on export refunds - and therefore we can manage this specific situation. But we are not leaving ourselves in a situation where there is no margin in the budget, because of the reasons mentioned by Mr Mulder. If we run into a situation with an animal disease, I can give a guarantee here today that we will not face a situation where there will be no money or insufficient money to solve these situations.
It is also important to underline the solidarity in the distribution of the money. When you look at rural development, it is obvious that it has been redistributed in accordance with the money available in the rural development budget for the various Member States, which de facto gives an advantage to the new Member States.
It is also important to see this injection of money as a one-off. In rural development it is simply going to cover the gap that we have in 2009 because the Health Check only enters into force on 1 January 2010 and therefore we found ourselves in a situation where we had no money to meet the new challenges. Those challenges are quite in line with my dear colleague Mr Piebalgs's ideas on renewable energy in the rural areas, using new technologies, using waste from the agricultural sector to contribute to the reduction in greenhouse gas emissions, climate change, water, biodiversity and the challenges that we are now facing in the dairy sector in Europe.
Finally, I completely agree that broadband is an advantage, not only for the agricultural sector but also for everybody. However, it is very important that we secure a link to the broadband network in rural areas to encourage small and medium-sized companies and to make it easier for people to move out and still use their computers, maybe one or two days a week, to take care of a job that might be in the city. So broadband is one of the issues for the future.
In general, and in conclusion, I think there has been broad support and I hope that the investment we are going to make in this one-off payment will prove to be well spent.
rapporteur. - (BG) I would like to thank you for your positive attitude, as well as for the recommendations and views which you expressed. I also wish to thank Commissioner Boel for her positive approach and for the support which she continues to give farmers and rural inhabitants. I wish to extend special thanks to the chairman of the Committee on Agriculture and Rural Development, Mr Parish, and our coordinator, Mr Goepel, for their support and confidence.
Today when we are discussing the future of the common agricultural policy and the opportunity for adequate support, it is very important for us to say that hundreds of millions of European citizens live in the rural areas which cover a large percentage of the Community's territory. They need support through our solidarity.
I am very pleased that all the reports which we have been discussing over recent months here in the European Parliament in Strasbourg with the common agricultural policy as their main subject are all drafted in the same spirit and have the same general thrust: that we must take into account and recognise the needs of and opportunities for farmers and rural inhabitants from all Member States.
As a representative of Bulgaria, one of the last Member States to join, I feel it is paramount for European institutions, and in particular the European Parliament, to send the Community's inhabitants today a clear message of support to show that we are there to help in the difficult times of an economic crisis. It is important on the eve of the European elections for European institutions to show that they are close to the people and that they want to help them during the difficult times which we are currently going through.
rapporteur. - (LT) I would like to thank all my colleagues for their support. This debate has revealed that the package is of huge importance and we simply cannot forget how complicated it was for the Commission to prepare it and to ensure that this agreement is adopted. I think we must value the fact that, within a very short space of time, Member States were able to come to an agreement, and this document is in Parliament and will be put to the vote.
It was very difficult, I think, to strike a geographic balance for the funding of these projects and assess recovery measures (by which I mean how much they will impact on macroeconomic processes and individual sectors), and to use various energy subsector projects for funding. Thus I believe that the composition, which we now have, must provide a result, and today I was very glad to hear Commissioner Piebalgs mention that calls for tender should be announced before the end of May. This demonstrates that we are reacting in a sufficiently strategic manner, knowing the sensitivity of this whole question.
I think that this package is also very important in the sense that investment processes in the European Union are slowing significantly in the face of the economic crisis, and this package will be a very good impetus and signal both to Member States and energy companies to continue their investment activities, so that our strategic energy goals within the European Union can be achieved.
Once again I thank everyone for their support and I urge you to vote and support this package.
The joint debate is closed.
The vote will take place today.
(DE) Madam President, you overlooked me during the catch-the-eye procedure. That is, of course, your prerogative, but now I would like to make a personal statement according to the rules of procedure.
It is not possible, Mr Graefe zu Baringdorf, the debate is closed. You know very well that there are five minutes available under the catchtheeye procedure and that Members who have not spoken in the debate have priority. I therefore cannot allow you to speak now, the debate is closed. I am sorry.
Written statements (Rule 142)
The regulation establishes a programme of aid for the EU economy during the crisis. Allocating this aid to energy projects will lead to economic recovery, increased security of energy supplies and a reduction in emissions of greenhouse gases. At least, it is assumed this will happen.
A sum of EUR 3.5 billion has been allocated for this.
Will this programme contribute to overcome the crisis? I doubt it. Not many jobs will be created immediately with that money. Time is needed to prepare each of the projects, so they will improve the economic situation only after a delay. The projects differ in their importance. The most important are the ones which concern energy connections between networks. This will strengthen cohesion within the EU.
In my opinion however, the projects should include energy connections between Poland and Germany.
In the area of carbon capture-and-storage technology the eligibility criteria are too high, and there is an assumption that this technology has already been developed on that kind of scale, although, in fact, it has not.
The nonchalant manner in which the Commission squanders the Community's money is puzzling, and I think it is the result both of poor discernment and of the doctrine behind their approach. Surely money thrown down the drain, I mean money thrown into CCS installations, would have done more to tackle the crisis if it had been used for the large-scale renovation and insulation of buildings, or for the construction of hundreds of biogas stations. The environment would also have benefited.
In the debate on the report on budgetary discipline and sound financial management as regards the multiannual financial framework (2007-2013) I would like to draw attention to three matters.
1. We should support the allocation of EUR 5 billion to financing energy projects in 2009 and 2010 and to financing development of the Internet infrastructure in rural areas. We should allocate EUR 3.5 billion to the energy network and EUR 1.5 billion to the Internet infrastructure in rural areas.
2. Having given my support, I would like to express my concern that the source of this additional money is found in heading 2, so this means the common agricultural policy, where the annual ceilings foreseen for the financial perspective for 2007 to 2013 will be reduced by EUR 3.5 billion in 2009 and EUR 2.5 billion in 2010. This is particularly disturbing, when the food security of the European Union is under threat.
3. I must also express my concern at the fact that this kind of fundamental change in the financial perspective for 2007 to 2013 is being made two months before the end of the current parliamentary term, in great haste, and without any chance of objective debate on the subject.
in writing. - As part of the European Economic Recovery Plan, an extra €1 billion has been earmarked for the development of broadband internet infrastructure in rural areas via the European Agricultural Fund for Rural Development.
As someone who focuses on agricultural and rural issues, I heartily welcome this initiative. In many Member States including my own, farmers and rural dwellers do not enjoy the same levels of broadband access, putting them at a distinct disadvantage in comparison with people who live in cities and towns.
We should remember that this initiative is part of a package which aims to stimulate failing European economies. In this context, I am hopeful that improved broadband access will help stimulate small and medium-sized enterprises in rural areas.
in writing. - (FI) It is excellent that the five billion package promised by the Commission when the economic crisis first began has at last been approved. The cash was badly needed, and I think that the Commission's chosen priorities of energy and rural support, which means in particular the development of broadband networks, are worthwhile. The 100 million granted for the Estlink 2 submarine cable project will have a special impact on Finland. It is excellent that the Estlink project should have remained on the list, its sum unchanged, right from the time the Commission first put forward its proposal.
The priorities for the energy recovery package, however, are really very irritating - the fact that the Commission's original idea purely and simply to support power lines, carbon capture and storage (CCS), and offshore wind projects has not changed along the way. Power lines and offshore wind did, of course, deserve the additional cash. The unreasonable emphasis on carbon capture and storage, however, is incomprehensible, especially as this is likely to receive considerable funding from revenue from emissions trading.
Other renewable energy projects should also definitely have had an equal chance to apply for the extra recovery funds, apart from those relating to wind power. Instead of investing in CCS technology, which is an uncertain venture, the emphasis ought to be on renewable energy sources. The various solar energy projects, in particular, would have deserved to receive financing.
There was a statement that came with the package that suggested that unused funds might be channelled into projects to promote energy efficiency and renewable energy sources. In the Commission's original plans, funds would have been earmarked for energy efficiency, rather than using any of the crumbs that might have been left over for this. It is also very unfortunate that the component originally planned for 'smart cities' was, in the end, excluded from the recovery package.
Madam President, the European Economic Recovery Package, also known as the 5 billion package, is connected with the development of rural areas in the EU. We will allocate an additional sum of over EUR 1 billion to improving Internet access in rural areas and to the new challenges which are specified in the review of the common agricultural policy. It is a pity that the money available has been somewhat reduced, but now the most important thing is to complete the entire legislative process as quickly as possible. This action will enable us to reduce the disproportion which exists between rural and urban areas in the development of broadband Internet infrastructure and of services related to new technologies. The Internet is not only a special kind of window on the world, and a tool for exchanging views and gaining knowledge, but it is also a means for facilitating many administrative matters.
By accepting this package the EU will send a positive signal to our rural society. Farming plays an important role in rural areas, but many kinds of small enterprises are also found in rural areas, such as shops, workshops and warehouses. I believe that development of the Internet will contribute to the development of education and of small enterprises, including tourist services, in these areas. It may also help to gain additional income, especially in small, family holdings.
in writing. - (BG) Ladies and gentlemen, the timing of the European programme for supporting economic recovery, including the investment of almost EUR 4 billion in energy projects, is ideal and it will have at least a two-fold positive effect: boosting the recovery of important sectors in the economy and resolving the substantial energy problems.
The recent gas crisis showed in no uncertain terms that the security of energy supplies is directly dependent on the interconnection of the energy infrastructure between Member States, without which assistance cannot be provided to the countries affected. Without establishing good connections between the systems in the relevant countries, it is not possible either to create a unified energy market or to apply the principle of solidarity in the EU.
The economic crisis demands quick solutions. This is why I support the programme being proposed, while being clearly aware that the way in which projects are selected and resources are distributed is not the fairest.
I would like to highlight support for the Nabucco gas pipeline separately, because it is high time for the EU to put more effort into this project if we do not want to miss out on the opportunities to use gas from the Caspian Sea to diversify our sources. I urge the Commission to take much more active intervention so as to achieve real results and progress on Nabucco as soon as possible.
Thank you for your attention.